EXHIBIT 10.62
AMENDMENT NO. 3 TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 1, 2002, by and between DATUM INC.,
a Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).
 
RECITALS
 
This Amendment is made with reference to the following facts:
 
A.        Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Second Amended and Restated Credit Agreement between
Borrower and Bank dated as of July 7, 2000, as amended from time to time
(“Credit Agreement”).
 
B.        Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1.        Section 2.1(d)(i) of the Credit Agreement is hereby amended by
changing the reference to “Three Million Five Hundred Thousand Dollars
($3,500,000.00)” therein to “Six Million Dollars ($6,000,000.00).”
 
2.        Section 5.9(d) is hereby amended and restated in its entirety to read
as follows:
 
(d)        Beginning with the fiscal quarter ended December 31, 2001; Net income
of not less than $1 for each fiscal year, as of the end of such fiscal year; no
losses during any fiscal quarter in excess of $500,000.00, as of the end of such
fiscal quarter; no losses during any two consecutive fiscal quarters, as of the
end of each such fiscal quarter.
 
3.        Section 6.2 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
              Section 6.2 CAPITAL EXPENDITURES.  Make, or permit any Guarantor
to make, any additional investment in fixed assets during the period from June
1, 2001 through and including May 29, 2003 in excess of an aggregate of
$13,000,000.00 for Borrower and all Guarantors combined.
 
4.        Conditions Precedent.  The effectiveness of this Amendment and Bank’s
agreements set forth herein are subject to the satisfaction of each of the
following conditions precedent:



1



--------------------------------------------------------------------------------

4.1        Documentation.  Borrower shall have delivered or caused to be
delivered to Bank, at Borrower’s sole cost and expense, the following, each of
which shall be in form and substance satisfactory to Bank:
 
(a)        the executed original of this Amendment;
 
(b)        written consent of Guarantors attached hereto as Annex 1; and
 
(c)        such authorization documents with respect to Guarantors as Bank shall
reasonably require.
 
4.2        Representations and Warranties.  All of the representations and
warranties of Borrower contained herein shall be true and correct on and as of
the date of execution hereof and no Event of Default shall have occurred and be
continuing under the Credit Agreement or any of the other Loan Documents, as
modified hereby.
 
5.          Representations and Warranties.  Borrower makes the following
representations and warranties to Bank as of the date hereof which
representations and warranties shall survive the execution, termination or
expiration of this Amendment and shall continue in full force and effect until
the full and final satisfaction and discharge of all obligations of Borrower to
Bank under the Credit Agreement and the other Loan documents:
 
5.1        Reaffirmation of Prior Representations and Warranties.  Borrower
hereby reaffirms and restates as of the date hereof, all of the representations
and warranties made by Borrower in the Credit Agreement and the other Loan
Documents, except to the extent such representations and warranties specifically
relate to an earlier date.
 
5.2        No Default.  No Event of Default or other default has occurred and
remains continuing under any of the Loan Documents.
 
5.3        Due Execution.  The execution, delivery and performance of this
Amendment and any instruments, documents or agreements executed in connection
herewith are within the powers of Borrower and the other Loan Parties party
thereto, have been duly authorized by all necessary action, and do not
contravene any law, the articles of incorporation, bylaws, articles of
organization, operating agreement, partnership agreement or other organizational
documents of such parties, result in a breach of, or constitute a default under,
any contractual restriction, indenture, trust agreement or other instrument or
agreement binding upon any of such parties.
 
5.4        No Further Consent.  The execution, delivery and performance of this
Amendment and any documents or agreements executed in connection herewith do not
require any consent or approval not previously obtained of any governmental
agency, equity holder, beneficiary or creditor of Borrower.
 
5.5         Binding Agreement.  This Amendment, and each of the other
instruments, documents and agreements executed in connection herewith constitute
the legal, valid and binding obligation of Borrower or other Loan Parties party
thereto and are enforceable against such parties in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws or equitable principles relating to
or limiting creditors’ rights generally.



2



--------------------------------------------------------------------------------

6.        Miscellaneous
 
6.1    Recitals Incorporated.  The Recitals set forth above are incorporated
into and are made a part of this Agreement.
 
6.2    Further Assurances.  Borrower, at its sole cost and expense, agrees to
execute and deliver all documents and instruments and to take all other actions
as may be specifically provided for herein and as may be required in order to
consummate the purposes of this Amendment. Borrower shall diligently and in good
faith pursue the satisfaction of any conditions or contingencies in this
Amendment.
 
6.3    No Third Parties.  Except as specifically provided herein, no third party
shall be benefitted by any of the provisions of this Amendment; nor shall any
such third party have the right to rely in any manner upon any of the terms
hereof, and none of the covenants, representations, warranties or agreements
herein contained shall run in favor of any third party.
 
6.4    Time is of the Essence.  Time is of the essence for the performance of
all obligations and the satisfaction of all conditions of this Amendment. The
parties intend that all time periods specified in this Amendment shall be
strictly applied, without any extension (whether or not material) unless
specifically agreed to in writing by all parties hereto.
 
6.5    Costs and Expenses.  In addition to the obligations of Borrower under the
Credit Agreement, Borrower agrees to pay all costs and expenses (including
without limitation reasonable attorneys’ fees) expended or incurred by Bank in
connection with the negotiation, documentation and preparation of this Amendment
and any other documents executed in connection herewith, and in carrying out the
terms of this Amendment, whether incurred before or after the effective date
hereof.
 
6.6    Integration; Interpretation.  The Loan Documents, including this
Amendment and the documents, instruments and agreements executed in connection
herewith, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations, discussions and correspondence. The Loan Documents shall not
be modified except by written instrument executed by all parties thereto.
 
6.7    Counterparts and Execution.  This Amendment may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. However, this Amendment
shall not be binding on Bank until all parties have executed it.
 
6.8    Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of California.
 
6.9    Non-Impairment of Loan Documents.  On the date all conditions precedent
set forth herein are satisfied in full, this Amendment shall be a part of the
Credit Agreement. Except as expressly provided in this Amendment or in any other
document, instrument or agreement executed by Bank, all provisions of the Loan
Documents shall remain in full force and effect, and Bank shall continue to have
all its rights and remedies under the Loan Documents.



3



--------------------------------------------------------------------------------

 
6.10    No Waiver.  Nothing herein shall be deemed a waiver by Bank of any Event
of Default, and nothing herein shall be deemed a waiver by Bank or any other
default under the Loan Agreement or any document executed in connection with the
Loan Agreement. No delay or omission of Bank to exercise any right, remedy or
power under any of the Loan Documents shall impair such right, remedy or power
or be construed OR be a waiver of any default or an acquiescence therein, and
single or partial exercise of any such right, remedy or power shall not preclude
other or further exercise thereof or the exercise of any other right, remedy or
power. No waiver of any term, covenant, or condition shall be deemed to waive
Bank’s right to enforce such term, covenant or condition at any other time.
 
6.11    Successors and Assigns.  The terms of this Amendment shall be binding
upon and inure to the benefit of the successors and assigns of the parties to
this Amendment.
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
set forth above.
 
DATUM INC.,
a Delaware corporation
     
WELLS FARGO BANK,
    NATIONAL ASSOCIATION
By:
 
/s/    ROBERT J. KRIST        

--------------------------------------------------------------------------------

     
By:
 
    /s/    STEPHEN M. AMENDT        

--------------------------------------------------------------------------------

 
Title:
 
Robert J. Krist
VP Chief Financial Officer
         
Stephen M. Amendt
Vice President



4